Citation Nr: 1421456	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-42 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for tinnitus and hearing loss, and granted service connection for PTSD (10% from August 6, 2009).  In September 2010, the RO increased the PTSD evaluation to 30 percent, effective August 6, 2009.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the RO granted service connection for tinnitus and hearing loss.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement regarding his assigned effective dates or ratings, his claims of entitlement to service connection for tinnitus and hearing loss are no longer on appeal.  See id. at 38. 
  
The issue of whether new and material evidence has been received to reopen a previously denied claim for asbestosis, as well as the issues of entitlement to service connection for a left shoulder disability, sleep apnea, diabetes, arthritis, degenerative disc disease, heart disease, neuropathy, carpal tunnel syndrome, abnormal growths, breathing problems, and anxiety have been raised by the record (see September 2009 Statement, August 2009 VA Form 21-4142, and August 2013 Letter), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a September 2011 correspondence, the Veteran's attorney requested "either a travel board or video hearing, whichever becomes available first."

In an October 2011 VA Form 9, the Veteran's attorney indicated that the Veteran wished to be scheduled for a Travel Board hearing and requested that a Decision Review Officer (DRO) hearing be scheduled first.

In January 2012, the Veteran testified at a DRO hearing.  A transcript of the hearing is associated with the claims file.

As such, remand is warranted so that the Veteran may be afforded the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO, with appropriate notification to the Veteran and his attorney.  After the Travel Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



